Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 

12.	(Currently Amended) A method for inserting wires into a wiring harness connector, comprising:
	receiving an identification of a selected wire for insertion into the wiring harness connector; 
	rear illuminating a particular pin cavity of a plurality of pin cavities of the wiring harness connector by light from a light source to indicate the particular pin cavity where the selected wire is to be inserted into the wiring harness connector, wherein the particular pin cavity is rear illuminated based on the identification of the selected wire received;
	tracking if all wires have been inserted into the wiring harness connector;
	receiving an identification of a next selected wire for insertion into the wiring harness connector in response to wires remaining to be inserted into the wiring harness connector; and
	rear illuminating a particular pin cavity where the next selected wire is to be inserted into the wiring harness connector based on the identification of the next selected wire until all wires have been inserted into the wiring harness connector.

13.	(Original) The method of claim 12, further comprising translating the identification of the selected wire to the particular pin cavity that is to receive the selected wire using a table of wire identifications for the wiring harness connector based on a type of the wiring harness connector.

14.	(Original) The method of claim 12, further comprising retrieving a table of wire identifications based on a type of the wiring harness connector, the table of wire identifications being used to associate pin cavity labels to corresponding light source numbers in an array of light sources to cause rear illumination of a particular pin cavity based on the identification of the selected wire in the table of wire identifications.

15.	(Original) The method of claim 12, wherein the light source comprises an array of light emitting diodes (LEDs), the method further comprising illuminating a particular LED of the array of LEDs based on the identification of the selected wire, wherein illumination of the particular LED causes the rear illuminating of the particular pin cavity where the selected wire is to be inserted into the wiring harness connector based on the identification of the selected wire.

16.	(Original) The method of claim 12, further comprising:
	tracking the identification of wires selected for inserting into the wiring harness connector; and
	updating a table of wire identifications to designate the identifications of wires that have been selected for insertion.

17.	(Original) The method of claim 16, further comprising:
	presenting a list of identifications of wires remaining to be inserted into the wiring harness connector; and
	allowing selection from the list of identifications of wires remaining to be inserted into the wiring harness connector.

18.	(Original) The method of claim 12, further comprising rear illuminating the particular pin cavity where a next selected wire is to be inserted into the wiring harness connector based on the identification of the next selected wire until all wires have been inserted into the wiring harness connector.

19.	(Canceled) 




20.	(Currently Amended) A system for inserting wires into a wiring harness connector, comprising:
	a processor; and
	a memory associated with the processor, the memory comprising computer-readable program instructions that, when executed by the processor causes the processor to perform a set of functions comprising:
	receiving an identification of a selected wire for insertion into the wiring harness connector; 
	rear illuminating a particular pin cavity of a plurality of pin cavities of the wiring harness connector by light from a light source to indicate the particular pin cavity where the selected wire is to be inserted into the wiring harness, wherein the particular pin cavity is rear illuminated based on the identification of the selected wire received;
	tracking if all wires have been inserted into the wiring harness connector;
	receiving an identification of a next selected wire for insertion into the wiring harness connector in response to wires remaining to be inserted into the wiring harness connector; and
	rear illuminating a particular pin cavity where the next selected wire is to be inserted into the wiring harness connector based on the identification of the next selected wire until all wires have been inserted into the wiring harness connector.

21.	(Previously Presented) The system of claim 20, further comprising a device for inserting wires into the wiring harness connector, wherein the device comprises:
	the light source; and
	an assembly to cause the rear illumination of the particular pin cavity of the plurality of pin cavities of the wiring harness connector by light from the light source to indicate the particular pin cavity where a selected wire is to be inserted into the wiring harness connector based on the identification of the selected wire.

22.	(Previously Presented) The system of claim 21, wherein the light source comprises an array of light sources.

23.	(Previously Presented) The system of claim 22, wherein the array of light sources comprises an array of light emitting diodes (LEDs) arranged in a matrix comprising a predetermined number of columns and rows of LEDs.

24.	(Previously Presented) The system of claim 22, wherein the device further comprises a microprocessor to control operation of the array of light sources, the microprocessor being configured to illuminate the particular light source of the array of light sources based on the identification of the selected wire, wherein illumination of the particular light source causes the rear illumination of a corresponding pin cavity of the wiring harness connector to indicate the particular pin cavity where the selected wire is to be inserted into the wiring harness connector based on the identification of the selected wire.

25.	(Previously Presented) The system of claim 22, wherein the device further comprises a housing enclosing a microprocessor to control operation of the array of light sources, the array of light sources being mounted on a side of the housing, wherein the assembly is releasably attachable to the housing to receive light from the array of light sources.

26.	(Previously Presented) The system of claim 22, wherein the assembly comprises:
	a mating connector that is connectable to the wiring harness connector, the mating connector comprising a plurality of openings extending through the mating connector, wherein each of the plurality of openings aligns with a corresponding pin cavity of the wiring harness connector when the mating connector is connected to the wiring harness connector;
	a fiber optic cable comprising a plurality of optical fibers, a first end of each optical fiber being inserted into a respective opening of the plurality of openings of the mating connector; and
	an optical interface adapter configured to optically couple a second end of each optical fiber to an associated light source of the array of light sources.

27.	(Previously Presented) The system of claim 26, wherein the optical interface adapter is configured to releasably attach to a housing comprising the array of light sources, the second end of each optical fiber interfacing with the associated light source of the array of light sources to receive light from the associated light source when illuminated.

28.	(Previously Presented) The system of claim 21, wherein the assembly is interchangeable with one or more other assemblies, each other assembly being configured for rear illumination of respective pin cavities in a different type wiring harness connector for inserting wires in the different type wiring harness connector.

29.	(Previously Presented) The system of claim 28, wherein each other assembly comprises a mating connector that is connectable to a certain type wiring harness connector.

30.	(Previously Presented) The system of claim 21, further comprising a speaker electrically connected to a microprocessor, the speaker being configured to provide an audible signal in response to receiving an identification of a next selected wire for insertion into the wiring harness connector.

31.	(Previously Presented) The system of claim 21, further comprising a universal serial bus (USB) cable, wherein the USB cable is connectable to a computer system to supply electrical power to the device and to provide data signals to a microprocessor in response to the computer system receiving the identification of the selected wire from a user.

32.	(Previously Presented) A system for inserting wires into a wiring harness connector, comprising:
	a processor; and
	a memory associated with the processor, the memory comprising computer-readable program instructions that, when executed by the processor causes the processor to perform a set of functions comprising:
	receiving an identification of a selected wire for insertion into the wiring harness connector; and
	rear illuminating a particular pin cavity of a plurality of pin cavities of the wiring harness connector by light from a light source to indicate the particular pin cavity where the selected wire is to be inserted into the wiring harness, wherein the particular pin cavity is rear illuminated based on the identification of the selected wire received;
	wherein the system further comprises a device, the device comprising
	the light source; and
	an assembly to cause the rear illumination of the particular pin cavity of the plurality of pin cavities of the wiring harness connector by light from the light source to indicate the particular pin cavity where a selected wire is to be inserted into the wiring harness connector based on the identification of the selected wire, wherein the assembly comprises:
	a mating connector that is connectable to the wiring harness connector, the mating connector comprising a plurality of openings extending through the mating connector, wherein each of the plurality of openings aligns with a corresponding pin cavity of the wiring harness connector when the mating connector is connected to the wiring harness connector;
	a fiber optic cable comprising a plurality of optical fibers, a first end of each optical fiber being inserted into a respective opening of the plurality of openings of the mating connector; and
	an optical interface adapter configured to optically couple a second end of each optical fiber to the light source.

33.	(New)  The system of claim 32, wherein the assembly is interchangeable with one or more other assemblies, each other assembly being configured for rear illumination of respective pin cavities in a different type wiring harness connector for inserting wires in the different type wiring harness connector.
/CARL J ARBES/Primary Examiner, Art Unit 3729